Graves, J.
The defendant was tried in the Recorder’s Court of Detroit upon an information charging her with having on the 23d day of February, 1870, mingled poison with wine Avith intent to kill one Catherine DeBaptiste. The jury having returned a verdict oí guilty against the defendant, she alleged exceptions, which being allowed, have been duly certified to this Court before judgment. The case presents *226but two questions, and they arise upon the admission of certain evidence against the objection of defendant.
One George Taliaffero, a grandson of Mrs. DeBaptiste, having given evidence on the part of the People tending to show that his mother, the defendant, had mingled poison with wine which his grandmother, Mrs. DeBaptiste, drank on the 23d day of February, 1870, and that the latter was ill after drinking the wine, was asked by the prosecuting attorney whether his grandmother was ill a few days previous to the 23d from eating mush. But this being objected to by defendant’s counsel, on the ground, as stated, that the People could not prove any other offense distinct from that charged, or any previous acts, the question was withdrawn. The witness, being then cross-examined by the prisoner’s counsel, testified that he did not know that his father left him any property, and further, that he, the witness, was the only surviving child of the prisoner; that he had lived with Mrs. DeBaptiste, his grandmother, nearly all his life; that his father, the first husband of the-prisoner, was dead, and left a lot on Beaubien street which went to him after his mother’s death, and another lot which went to his mother, the prisoner, after his grandmother’s death, and then, after his mother’s death, to him; and that his said grandmother had been ill since the Friday night before the said 23d day of February; that his said .grandmother had upon the Friday night before mentioned eaten of some mush which he thought was poisoned, and had also partaken of some beef tea and gruel, prepared by the boys, and was ill after eating of each of such articles administered at two different times before said 23 d of February. The witness, being then re-examined by the prosecuting attorney, was asked this question: “ Who made the mush your grandmother ate that Friday night?” when the prisoner’s counsel objected to the question as immaterial and irrelevant, and also as calling for testimony *227tending to prove another and distinct offense. The objection was overruled and the witness answered, “My mother made it.”
It is urged on behalf of the prisoner that this evidence tended to prove the commission of another offense, and was therefore inadmissible, and that the previous testimony of the witness on cross-examination as to the illness of Mrs. DeBaptiste on the Friday mentioned, and the cause of that illness, could not justify its introduction, since the testimony drawn out by the cross-examination as to the mush had no tendency to connect the prisoner with the making or giving of it. Whenever a question is made upon the admission of evidence it is indispensable to consider' the object for which it is produced, and the point intended to be established by it. For unless this precaution is observed, a piece of evidence clearly admissible under the view and in reference to the circumstances in which it is offered, may be disallowed upon an irrelevant objection. It frequently happens that an item of proof is plainly relevant and proper for one purpose, while wholly inadmissible for another, which it -would naturally tend to establish. And when this occurs, the evidence when offered for the legal purpose can no more be excluded on the ground of its aptitude to show the unauthorized fact, than its admission to prove such .unauthorized fact can be justified on the ground of its aptness to prove another fact legally provable under the issue. While we desire not to be understood as admitting that it ivas incompetent for the People to give evidence of a prior attempt by the prisoner a short time before that charged in the information and of the same nature, as bearing upon the question of intent, we find no occasion in the present case to consider that question, since Ave think it quite apparent that the testimony objected to Avas offered and received for a very different purpose.
*228The prosecuting attorney on the direct examination inquired of the witness as to the previous illness of Mrs. DeBaptiste, but withdrew the question upon the objection of the prisoner’s counsel. But the course of the cross-examination of the same witness upon this subject, and upon other facts, had a tendency to raise an inference that the poisoning was perpetrated by this witness and an associate mentioned, and not by the prisoner. And it was certainly competent for the People, upon re-examination of the same witness in relation to the same matters, to call out anything omitted by the cross-examination, and not objectionable in point of form, which would be calculated to exclude such inference.
The obvious purpose of the inquiry on re-examination, as to who prepared the mush which the old lady ate on Friday, was simply to clear up that subject, and to enable the jury to estimate correctly the facts drawn out upon cross-examination.
We think this was entirely proper, and that the objection taken was inapplicable under the circumstances.
Mrs. DeBaptiste having given evidence for the People tending to show that the prisoner’s conduct towards her after the wine was taken on the evening of Friday, was strange and unaccountable, and .having testified on cross-examination as to her feelings towards the prisoner, was allowed on re-examination to state, under objection, that the witness, Taliaffero, and his associate before referred to “were as kind as could be” to her during the transaction, and this presents the remaining question in the case.
It is claimed that this was entirely irrelevant and tended to prejudice the prisoner by contrasting her deportment towards the old lady with that of other parties.
We think, however, that this testimony was clearly relevant. We have already alluded to the course of the *229defense, as calculated to induce an impression that the act charged upon the prisoner might have been done by these parties, and in reference to that, it was competent to show by the old lady herself, that their behavior and relations to her were amicable and hind.
The exceptions are overruled, and the Recorder’s Court will proceed to award judgment upon the verdict.
The other Justices concurred.